IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  October 7, 2009
                                No. 08-11160
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

ROBYN MILES,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:08-CR-99-9


Before PRADO, ELROD and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Robyn Miles appeals the 65 month sentence imposed following her guilty
plea conviction for conspiracy to distribute 50 grams or more of a mixture or
substance containing a detectable amount of methamphetamine in violation of
21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(B).
      Miles argues that the district court erred by enhancing her base offense
level by two levels for possession of a dangerous weapon under U.S.S.G.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-11160

§ 2D1.1(b)(1). Because there is evidence that Miles’s coconspirator possessed a
firearm during the course of the conspiracy and that Miles saw and heard about
the coconspirator’s gun, the district court did not clearly err by finding that
Miles’s codefendant’s possession of a dangerous weapon was reasonably
foreseeable to her. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 765
(5th Cir. 2008); United States v. Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir.
1990).
      Miles argues that the district court erred in denying her a downward
adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1. The record
shows that the district court did not deny acceptance of responsibility in
retaliation for Miles’s objections to the presentence report. The district court
adopted the addendum to the presentence report and determined that Miles’s
objections conflicted with her prior statements to law enforcement authorities.
The district court’s finding that Miles had frivolously contested relevant conduct
is not clearly erroneous, and its decision to deny a reduction for acceptance of
responsibility is not without foundation. See United States v. Solis, 299 F.3d
420, 458 (5th Cir. 2002).
      AFFIRMED.




                                        2